Case 19-13273-VFP          Doc 466     Filed 05/20/20 Entered 05/20/20 13:47:40                    Desc Main
                                      Document     Page 1 of 29

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY

                                  FEE APPLICATION COVER SHEET

   Debtors: Immune Pharmaceuticals, Inc., et al.
                                                       Applicant:        Armory Securities, LLC

   Case Nos.: 19-13273(VFP)                            Clients:          Immune Pharmaceuticals, Inc., et al.

   Chapter:            7                               Cases Filed:      February 17, 2019

                                                  SECTION 1
                                                FEE SUMMARY1

   ☐    Interim Fee Application No.              or ☒ Final Fee Application

                                                                        FEES                EXPENSES
   Total Previous Fee Requested                                   $ 418,571.43            $1,761.37
   Total Fees Allowed To Date:                                    $       -0-             $       -0-
   Total Retainer (If Applicable)                                 $       -0-             $       -0-
   Total Holdback (If Applicable)                                 $       -0-             $       -0-
   Total Received By Applicant                                    $       -0-             $       -0-

   NAME OF PROFESSIONAL               Title                                                  HOURS
   & TITLE
   2019
   1.   Jefferson Davis               Managing Director                                        277.50
   2.   Jonathan Brownstein           Managing Director                                         91.25
   3.   Eben Perison                  Managing Director                                          6.50
   TOTALS                                                                                      375.25


            Fee Totals:                                                  $418.571.43
            Disbursement Totals:                                         $ 1,761.37
            Total Fee Application                                        $420,332.80




   1
     Pursuant to the Employment Order, Armory is granted a waiver of the information requirements relating to
   compensation requests set forth in Local Rule 2016-2(c) and is only required to maintain records of services
   rendered for the Debtors, including summary descriptions of those services, the approximate time expended in
   providing those services (in half-hour (0.5) increments and the identity of those individuals who provided those
   services.
Case 19-13273-VFP             Doc 466       Filed 05/20/20 Entered 05/20/20 13:47:40                Desc Main
                                           Document     Page 2 of 29



                                                 SECTION II
                                       COMBINED SUMMARY OF SERVICES

 SERVICES RENDERED                                                                       HOURS     FEE

 a) Asset Analysis and Recovery
      Identification and review of potential assets including
      causes of action and non-litigation recoveries.
 b) Asset Disposition
       Sales, leases, abandonment and related transaction work
 c) Avoidance Action Litigation
       Preference and fraudulent transfer litigation.
 d) Business Operations
       Issues related to debtor-in-possession operating in chapter 11 such
       as employee, vendor, tenant issues and other similar problems.
 e) Case Administration                                                                    64.25
       Coordination and compliance activities, including preparation of statement of
       financial affairs, schedules, lists of contracts, United States Trustee interim
       statements and operating reports; contacts with the United States Trustee;
       general creditor inquiries.
 f) Claims Administration and Objections
       Specific claim inquiries; bar date motions; analyses, objections and allowance
       of claims.
 g) Employee Benefits/Pensions
       Review issues such as severance, retention, 401K coverage and continuance of
       pension plan.
 h) Fee/Employment Applications                                                            30.50
       Preparations of employment and fee applications for self or others; motions to
       establish interim procedures.
 i)    Fee/Employment Objections
       Review of an objection to the employment and fee applications of others.
 j)    Financing                                                                            0.50
       Matters under 361, 363, and 364 including cash collateral and secured claims;
       loan document analysis.
 k) Litigation
       Other than Avoidance Action Litigation (there should be a separate category
       established for each major matter).
 l)    Meeting of Creditors                                                                42.00
       Preparing for and attending the conference of creditors, the 341(a) meeting and
       other creditors’ meetings.
 m) Plan and Disclosure Statement
       Formulation, presentation and confirmation; compliance with the plan
       confirmation order, related orders and rules; disbursement and case closing
       activities, except those related to allowance and objections to allowance of
       claims.
 n) Relief from Stay Proceedings
       Matters relating to termination or continuation of automatic stay under 362.

                                                                2
Case 19-13273-VFP            Doc 466       Filed 05/20/20 Entered 05/20/20 13:47:40                 Desc Main
                                          Document     Page 3 of 29

 o) Accounting/Auditing
      Activities related to maintaining and auditing books of account, preparation of
      financial statements and account analysis.
 p) Business Analysis
      Preparation and review of company business plan; development and review of
      strategies; preparation and review of cash flow forecasts and feasibility studies.
 q) Corporate Finance                                                                      233.00
      Review financial aspects of potential mergers, acquisitions and disposition of
      company or subsidiaries.
 r) Data Analysis
      Management information systems review, installation and analysis,
      construction, maintenance and reporting of significant case financial data, lease
      rejection, claims, etc.
 s) Litigation Consulting
      Providing consulting and expert witness services related to various bankruptcy
      matters such as insolvency, feasibility, avoiding actions; forensic accounting,
      etc.
 t)   Reconstruction Accounting
      Reconstructing books and records from past transactions and bringing
      accounting current.
 u) Tax Issues
      Analysis of tax issues and preparation of state and federal tax returns.
 v) Valuation
      Appraise or review appraisals of assets.
 w) Travel Time                                                                              5.00

 SERVICE TOTALS:                                                                           375.25




                                                               3
Case 19-13273-VFP              Doc 466      Filed 05/20/20 Entered 05/20/20 13:47:40       Desc Main
                                           Document     Page 4 of 29

                                               SECTION III
                                   COMBINED SUMMARY OF DISBURSEMENTS


 DISBURSEMENTS                                                                 AMOUNT
 a) Filing Fees
       Payable to Clerk of Court
 b) Computer Assisted Legal Research
       Westlaw, Lexis and description of manner calculated.
 c)    Pacer Fees
                                                                                $189.50
        Payable to the Pacer Service Center for search and/or print

 d) Fax
       No. of Pages __ Rate per Page 1.00 (Max. $1.00/pg.)
 e) Case Specific Telephone/Conference Call Charges
       Exclusive of overhead charges.
 f) In-house Reproduction Services
       Exclusive of overhead charges.
 g) Outside Reproduction Services
       Including scanning services.
 h) Other Research
       Title searches, UCC searches, Asset searches, Accurint.
 i)    Court Reporting
       Transcripts.
 j)    Travel
                                                                               $1,571.87
       Mileage, tolls, airfare, parking.
 k) Courier & Express Carries
      Overnight and personal delivery.

 l)    Postage
 m) Other (specify)
 DISBURSEMENTS TOTAL:                                                          $1,761.37



      I certify under penalty of perjury that the above is true and correct.


      Date: May 19, 2020                                   /s/ Eben Perison
                                                           SIGNATURE




                                                              4
Case 19-13273-VFP             Doc 466      Filed 05/20/20 Entered 05/20/20 13:47:40                        Desc Main
                                          Document     Page 5 of 29



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-1(b)

   NORRIS McLAUGHLIN, P.A.
   Morris S. Bauer, Esq.
   Allison J. Arotsky, Esq.
   400 Crossing Boulevard, 8th Floor
   P.O. Box 5933
   Bridgewater, New Jersey 08807
   (908) 722-0700
   msbauer@norris-law.com
   aarotsky@norris-law.com
   Counsel for the Debtors
                                                                    Case No.:             19-13273 (VFP)
   In Re:
                                                                    Judge:                Hon. Vincent F. Papalia
   IMMUNE PHARMACEUTICALS INC., et al.,
                                                                    Chapter:              7
                                             Debtors.1



   APPLICATION OF ARMORY SECURITIES, LLC FOR FINAL ALLOWANCES TO
       INVESTMENT BANKER FOR DEBTORS PURSUANT TO § 330 OF THE
                        BANKRUPTCY CODE


 TO:      THE HONORABLE VINCENT F. PAPALIA
          UNITED STATES BANKRUPTCY JUDGE

          The Application of Armory Securities, LLC (“Armory” or “Your Applicants”), respectfully

 shows unto Your Honor and alleges:

          1.       Your Applicants are investment bankers to the above captioned debtors (the

 “Debtors”).

          2.       Your Applicants further show that on February 17, 2019 (the “Petition Date”),

 Immune Pharmaceuticals, Inc. (the “Immune Debtor”) filed a voluntary petition for reorganization

 pursuant to chapter 11 of the United States Bankruptcy Code and at that time was continued in


 1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune Oncology
 Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp. (9630).
Case 19-13273-VFP         Doc 466     Filed 05/20/20 Entered 05/20/20 13:47:40               Desc Main
                                     Document     Page 6 of 29



 possession of its assets. The remaining Debtors filed voluntary chapter 11 petitions on various dates

 thereafter.

         3.     Your Applicants further show that on May 15, 2019, an Order was entered in the

 Chapter 11 Cases authorizing the retention of Armory as investment banker for the Debtors nunc pro

 tunc to the Petition Date (the “Employment Order”). A copy of the Employment Order is annexed

 hereto as Exhibit “A”.

         4.     Your Applicants further show that pursuant to Armory’s engagement letter dated

 February 17, 2019 (the “Engagement Letter”), as modified by the Employment Order, Armory is to

 be compensated $20,000.00 on a monthly basis (the “Monthly Fee”) plus an M&A Transaction Fee

 (as defined in Armory’s retention application) for the sale of the Debtors’ anti-eotaxin assets equal to

 the greater of (a) $250,000.00 and (b) 2.5% of all Consideration (as defined in Armory’s retention

 application, as modified by the Retention Order) amounts up to $6,000,000.00, and 4% of all

 Consideration amounts above $6,000,000.00.

         5.     Your Applicants further show that the services rendered in conjunction with this

 matter between February 17, 2019 and February 29, 2020, included the following, inter alia:

                (a)   Conferences with the Debtors’ management and legal counsel relating to the
                      numerous issues raised by attorneys involved in the matter with respect to the
                      chapter 11 proceedings, the Debtors’ liquidity and possible DIP financing
                      alternatives, and prospects for plans of reorganization and / or a sale of the
                      Debtors’ assets;

                (b)   Preparation of retention pleadings for Armory as investment banker to the
                      Debtors; reviewing and responding to objections thereon;

                (c)   Formulating a sale process for the Debtors’ anti-eotaxin assets (the “Anti-
                      Eotaxin M&A Process”), including assisting the Debtors’ and their counsel in
                      developing, negotiating and obtaining Court approval of the bid procedures and
                      the stalking horse agreement approved in these Cases, including Armory
                      playing an active role in successfully negotiating a $1.5 million increase in the
                      stalking horse bid, providing significant value to the Debtors and their
                      creditors;


                                                    2
Case 19-13273-VFP             Doc 466       Filed 05/20/20 Entered 05/20/20 13:47:40                         Desc Main
                                           Document     Page 7 of 29



                   (d)    Identifying and contacting 81 potential purchasers, assisting with potential
                          purchaser due diligence, including attending numerous in-person meetings and
                          conference calls, and reviewing and negotiating term sheets and purchase
                          agreements; and

                   (e)    Participating in numerous regularly scheduled conversations with the legal and
                          financial advisors to the Official Committee of Unsecured Creditors and
                          meetings and discussions with the Committee and other parties in interest
                          regarding the M&A process.

          6.       Your Applicants further show that the Court entered a sale order approving the sale of

 the Debtors’ anti-eotaxin assets to Alexion Pharma International Operations Unlimited Company on

 October 21, 2019, and pursuant to the Employment Order, Armory’s is due $418,571.43 as

 compensation for services rendered during the period February 17, 2019 through February 29, 2020,

 consisting of Monthly Fees of $168,571.43 for the period from February 17, 2019 through October

 31, 2019 and a M&A Transaction Fee of $250,000.002. Annexed hereto as Exhibit “B” is a

 calculation of the total fees due Armory.

          7.       Your Applicants further show that annexed hereto as Exhibit “C” is summary

 information of each professional of Armory who provided services to the Debtors for the period

 commencing February 7, 2019 through February 29, 20203. As shown on said exhibit, Armory

 devoted in excess of 375 hours of services. The names of the professionals of Armory involved in

 this matter and the time spent by each of them are as follows4:


 2
  Given the limited time required of Armory’s professionals after the month of October 2019, Armory is not seeking
 Monthly Fees for any monthly periods after October 2019, nor did it maintain time summary time records for such
 periods.

 3
  Pursuant to the Employment Order, Armory’s compensation and out-of-pocket expenses are approved pursuant to, and
 subject to the standard of review provided in, Section 328(a) of the Bankruptcy Code,; notwithstanding any provision of
 the order otherwise, the U.S. Trustee has the right to object to Armory’s request(s) for interim and final compensation
 based on the reasonableness standard provided in Section 330 of the Bankruptcy Code.
 4
   Pursuant to the Employment Order, Armory is granted a waiver of the information requirements relating to
 compensation requests set forth in Local Rule 2016-2(c) and is only required to maintain records of services rendered for
 the Debtors, including summary descriptions of those services, the approximate time expended in providing those
 services (in half-hour (0.5) increments and the identity of those individuals who provided those services.


                                                            3
Case 19-13273-VFP           Doc 466      Filed 05/20/20 Entered 05/20/20 13:47:40                    Desc Main
                                        Document     Page 8 of 29


                                  ARMORY                                          HOURS
                                PROFESSIONAL                     TITLE            SPENT

                            Jefferson Davis                 Managing Director     277.50
                            Jonathan Brownstein             Managing Director      91.25
                            Eben Perison                    Managing Director       6.50
                            TOTALS                                                375.255



         8.       Your Applicants further show that they have incurred out-of-pocket expenses in the

 sum of $1,761.37. Annexed hereto as Exhibit “D” is the detail relating to the expenses.

         9.       Your Applicants further show that they have not previously received any payment on

 account of fees or expenses in the Cases.

         10.      Your Applicants certify that the Debtors through its Board members, will have

 received and will have ample opportunity to review the within application for compensation and

 reimbursement of expenses.

         11.      Annexed herewith as Exhibit “E” and made a part hereof is a Certification of Eben

 Perison. submitted pursuant to § 504 of the Bankruptcy Code.




 5
  Given the limited time required of Armory’s professionals after the month of October 2019, Armory is not seeking
 Monthly Fees for any monthly periods after October 2019, nor did it maintain time summary time records for such
 periods.



                                                        4
Case 19-13273-VFP       Doc 466    Filed 05/20/20 Entered 05/20/20 13:47:40          Desc Main
                                  Document     Page 9 of 29



               WHEREFORE, Your Applicants respectfully request that an Order be entered

 granting Armory Securities, LLC as investment bankers to the Debtors, final allowances in the

 amount of $418,571.43 together with reimbursement of their out-of-pocket expenses in the sum of

 $1,761.37.

                                            ARMORY SECURITIES, LLC
                                            Investment Banker to the Debtors/Debtors-in-
                                            Possession


 Dated: May 19, 2020                        By: /s/ Eben Perison
                                               Eben Perison




                                               5
Case 19-13273-VFP   Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40   Desc Main
                           Document    Page 10 of 29




                      Exhibit A
Case
Case19-13273-VFP
     19-13273-VFP Doc
                  Doc466  Filed03/21/19
                      76 Filed 05/20/20 Entered
                                          Entered03/22/19
                                                  05/20/2017:03:37
                                                          13:47:40 Desc
                                                                   DescMain
                                                                        Main
                        Document
                         Document    Page 11 of 29
                                      Page 1 of 3




                                                   Order Filed on March 21, 2019
                                                   by Clerk
                                                   U.S. Bankruptcy Court
                                                   District of New Jersey




 DATED: March 21, 2019
Case
Case19-13273-VFP
     19-13273-VFP Doc
                  Doc466  Filed03/21/19
                      76 Filed 05/20/20 Entered
                                          Entered03/22/19
                                                  05/20/2017:03:37
                                                          13:47:40 Desc
                                                                   DescMain
                                                                        Main
                        Document
                         Document    Page 12 of 29
                                      Page 2 of 3
Case
Case19-13273-VFP
     19-13273-VFP Doc
                  Doc466  Filed03/21/19
                      76 Filed 05/20/20 Entered
                                          Entered03/22/19
                                                  05/20/2017:03:37
                                                          13:47:40 Desc
                                                                   DescMain
                                                                        Main
                        Document
                         Document    Page 13 of 29
                                      Page 3 of 3
Case 19-13273-VFP   Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40   Desc Main
                           Document    Page 14 of 29




                      Exhibit B
   Case 19-13273-VFP               Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                                 Desc Main
                                          Document    Page 15 of 29


Monthly Fees
                                             Feb-19    $     8,571.43 PD of 2/17/2019 = 12 days
                                             Mar-19    $    20,000.00
                                             Apr-19    $    20,000.00
                                             May-19    $    20,000.00
                                             Jun-19    $    20,000.00
                                              Jul-19   $    20,000.00
                                             Aug-19    $    20,000.00
                                             Sep-19    $    20,000.00
                                             Oct-19    $    20,000.00

M&A Transaction Fee                                    $   250,000.00 (greater of $250,000 and 2.5% of all Consideration < $6m, 4% > $6m


Total Monthly Fees and M&A Transaction Fee             $   418,571.43

Total Expenses                                         $     1,761.37

Total Fees and Expenses                                $   420,332.80
Case 19-13273-VFP   Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40   Desc Main
                           Document    Page 16 of 29




                      Exhibit C
 Case 19-13273-VFP                            Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                                                                                 Desc Main
                                                     Document    Page 17 of 29

                                                                                         Jefferson Davis
 Date       Time                Category                                                                                         Description
2/19/2018       1.50   Firm Retention            Review engagement letter and internal discussions re: same
2/19/2018       2.00   Asset Sales               Review Diachii Dilgence Questions, email and discussion with Alexion
2/20/2019       1.50   Asset Sales               Call with T. Fiorino to discuss iCO situation
2/20/2018       0.50   Firm Retention            Drafting of revised engagement letter and internal discussions re: same
2/20/2019       1.00   Asset Sales               Call with T. Fiorino to discuss Immune Ltd. Situation, call counsel regarding creditor responses, case strategy
2/20/2019       1.50   Asset Sales               Review/comment on Alexion and Imevax bids
2/20/2019       2.00   Asset Sales               Call with potenital purchaser
2/22/2019       1.50   Asset Sales               Response to purchase purchaser term sheet / build of preliminary debt obligations
2/25/2018       0.50   Case Administration       Call with Mo Bauer and Eben Perison regarding general case update and dynamics
2/25/2018       1.50   Asset Sales               Call with potential purchaser, Review of draft APA from prospective purchaser
2/27/2019       0.50   Asset Sales               Internal call to discuss term sheet / bids from potential purchasers
2/27/2019       1.00   Asset Sales               Call with potenital purchaser
2/27/2019       1.50   Asset Sales               Call with potenital purchaser
2/27/2019       1.50   Asset Sales               All hands meeting to review prospective bidder term sheet
2/27/2019       1.00   Asset Sales               Review and comment on prospective bidder CDA mark-up
2/27/2018       0.25   Creditor Interaction      Review of emails regarding creditor discussion updates
2/27/2018       0.50   Creditor Interaction      Review of Discover motion for relief from stay
2/28/2018       0.50   Case Administration       Update call with Norris McLaughlin, Gary Rabin and Tony Fiorion re: case status
2/28/2018       0.50   Case Administration       Review of email / discussions regarding case updates
 3/1/2019       0.50   Asset Sales               Review of draft APA from prospective purchaser
 3/1/2019       0.50   Asset Sales               Call with J. Davis on potential purchasers / sale process
 3/4/2019       0.50   Firm Retention            Internal call re: engagement letter comments
 3/4/2019       0.50   Firm Retention            Review of Armory's draft retention papers
 3/4/2019       0.50   Asset Sales               Call with potential purchaser
 3/4/2019       0.50   Asset Sales               Call with Debtors' professionals to discuss potential purchaser terms sheet
 3/5/2019       0.50   Case Administration       Review of email updates on case status and workstreams
 3/5/2019       0.50   Firm Retention            Review of Armory's draft retention papers, calls to discuss
 3/6/2019       0.50   Firm Retention            Review of Armory's draft retention papers, calls to discuss
 3/8/2019       0.50   Firm Retention            Review of US Trustee comments to retention application and discuss internally
3/11/2019       0.50   Firm Retention            Internal call with J. Brownstien to discuss case update and retention related questions from US Trustee
3/11/2019       0.50   Case Administration       Call with Company and counsel regarding creditor responses, case strategy
3/12/2019       2.00   Case Administration       Review/comment on response to iCO and israeli matter
3/15/2019       0.50   Asset Sales               Internal discussion with J. Brownstien and E. Perison re: update on Celplene sale process
3/15/2019       2.00   Asset Sales               Collecting contact information for notice of ceplene sale
3/16/2019       2.00   Asset Sales               Collecting contact information for notice of ceplene sale
3/16/2019       0.50   Case Administration       Internal discussion with J. Davis re: case updates / developments, Armory retention
3/17/2019       0.50   Firm Retention            Review of draft revised Armory retention order, response to M. Bauer
3/17/2019       0.50   Asset Sales               Internal discussion with J. Brownstien / review of pre-petition sale process
3/17/2019       3.00   Asset Sales               Drafting marketing effort for anti-eotaxin assets in support of stay motion
3/18/2019       2.00   Asset Sales               Call to discuss bid strategy/status
3/19/2019       1.00   Asset Sales               Call with potential bidder
3/20/2019       1.00   Asset Sales               Drafting response to potential bidder questions
3/24/2019       1.00   Asset Sales               Drafting/editing responses to potential bidder questions
3/24/2019       3.00   Asset Sales               Update contact log/ database
3/25/2019       0.50   Case Administration       Internal call with J. Brownstein re: case status, Armory retention
3/25/2019       1.00   Case Administration       Review and comment on kirkland stay relief motion
3/26/2019       0.50   Firm Retention            Internal call with J. Brownstein re: case status, Armory retention
3/29/2019       1.00   Asset Sales               Call with potential bidder to update on process
 4/1/2019       1.00   Asset Sales               Strategy discussion and process re: ceplene deal and iCO
 4/1/2019       0.50   Case Administration       Call with M. Bauer re: creditor committee request
 4/2/2019       0.50   Case Administration       Call w. Mo Bauer re: retention, internal discussion re: case update and retention
 4/3/2019       1.00   Asset Sales               Responding to potential bidder diligence requests
 4/4/2019       2.00   Case Administration       Drafting email and discussion communication strategy with iCO and review iCO license agreement
 4/4/2019       0.50   Firm Retention            Internal discussions regarding retention and case status
 4/5/2019       0.50   Asset Sales               Call w. G. Rabin, J Brownstien w. potential bidder
 4/5/2019       0.50   Case Administration       Call to discuss iCO situation
 4/5/2019       0.50   Asset Sales               Call with potential bidder
 4/6/2019       2.00   Case Administration       Literature review of IgG4 / half-antibody formation, review of FDA correspondence
4/10/2019       0.50   Case Administration       Call to iCO BOD member S. Koppy
4/15/2019       1.00   Asset Sales               Call with prospective bidder
4/24/2019       1.00   Case Administration       Call to discuss iCO situation, case strategy, creditor discussions
4/30/2019       2.00   Case Administration       Discuss iCO agreement, case strategy, creditor discussions
 5/2/2019       1.00   Asset Sales               Call with prospective purchaser
 5/2/2019       1.00   Asset Sales               Call with prospective purchaser
 5/3/2019       1.00   Asset Sales               Call w. G. Rabin, J. Brownstien and Norris McLaughlin - case strategy, sale process discussions
 5/4/2019       1.00   Asset Sales               Work on non-confidential deck
 5/6/2019       1.00   Asset Sales               Call with prospective purchaser
 5/6/2019       1.00   Asset Sales               Review and editing of teaser
 5/7/2019       3.00   Case Administration       Discuss iCO situation and review contract
 5/8/2019       2.00   Creditor Interaction      Preparation of materials relating to sale process for UCC meeting
 5/9/2019       1.00   Asset Sales               Call with prospective purchaser
 5/9/2019       1.00   Asset Sales               Call with prospective purchaser
 5/9/2019       2.00   Asset Sales               Review target list
5/10/2019       1.00   Case Administration       Review/comment iCO letter
5/10/2019       4.00   Asset Sales               Marketing list/status of previous contacts by Immune Pharma
5/11/2019       4.00   Asset Sales               Review and draft marketing list and status
5/12/2019       8.00   Creditor Interaction      Travel to NYC, updated contact log, review target list
5/13/2019      12.00   Creditor Interaction      Pre-meeting with team, meeting with counsel and prepare for meeting with counsel
5/14/2019       0.50   Asset Sales               Review of draft term sheet for stalking horse bid
5/14/2019       0.50   Asset Sales               Discussion with G. Rabin, M. Bauer, M. Pena, J. Brownstein and J. Hogoboom re: stalking horse bid term sheet
5/14/2019       0.50   Asset Sales               Discussions with J. Davis re: sale process / potential stalking horse bid
5/22/2019       0.25   Asset Sales               Discussion with G. Rabin, M. Bauer, M. Pena, J. Brownstien and J. Hogoboom re: stalking horse bid term sheet
5/22/2019       0.50   Asset Sales               Discussion with potential bidder and respective counsel
5/22/2019       1.00   Asset Sales               Prepare and hold call with potential purchaser
5/23/2019       0.50   Asset Sales               Call with potential purchaser
5/24/2019       1.00   Asset Sales               Discussion of potential purchaser term sheet
5/27/2019       1.00   Asset Sales               Review and comment on potential purchaser term sheet
5/28/2019       1.00   Asset Sales               Call with Mundipharma, call with Gary Rabin and Tony Fiorino, draft email to Mundipharma re: UC data
5/28/2019       1.00   Asset Sales               Review of draft term sheet for stalking horse bid, discussion with Norris McLaughlin, J. Brownstein and G. Rabin regarding same
5/29/2019       1.00   Asset Sales               Review of draft term sheet for stalking horse bid, discussion with Norris McLaughlin, J. Brownstein and G. Rabin regarding same
5/31/2019       0.50   Asset Sales               Call and follow up email with potential purchaser
 Case 19-13273-VFP                       Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                                                                                Desc Main
                                                Document    Page 18 of 29

 6/4/2019   2.00   Asset Sales              Meetings with potential purchasers, review stalking horse bid APA
 6/6/2019   0.50   Asset Sales              Review CDA with potential purchaser
 6/8/2019   0.50   Asset Sales              Review of comments to draft Stalking Horse APA
 6/9/2019   1.00   Asset Sales              Review and comment on sale motion
6/10/2019   1.00   Asset Sales              Review and teleconference regarding APA
6/10/2019   0.50   Asset Sales              Call with potential purchaser
6/10/2019   0.50   Asset Sales              Call with potential purchaser
6/11/2019   1.00   Asset Sales              Review of draft filings for stalking horse approval / bid procedures
6/12/2019   0.50   Asset Sales              Review and comment on sale motion
6/13/2019   2.00   Asset Sales              Calls with G. Rabin, call with potential purchaser, review iCO license
6/14/2019   0.50   Asset Sales              Review of comments to draft Stalking Horse APA
6/15/2019   1.00   Asset Sales              Review draft stalking horse APA and discussions with potential bidders
6/16/2019   0.50   Asset Sales              Review of comments to draft Stalking Horse APA
6/17/2019   1.00   Asset Sales              Review and comment on sale motion, call with G Rabin re: APA and motion
6/19/2019   0.50   Asset Sales              Call with G. Rabin and M. Bauer re: manufacturing matters
6/20/2019   1.00   Asset Sales              Review of / comment on draft Stalking Horse APA
6/21/2019   1.00   Asset Sales              Preparation and call with Creditor Committee counsel re: historical development of Anti-Eotaxin-1 Assets
6/25/2019   1.00   Asset Sales              Calls with G. Rabin, review docket and attending to iCO Matters
6/26/2019   1.00   Asset Sales              Call with G. Rabin re: sale process, call with potential bidder
6/28/2019   0.50   Asset Sales              Intellecutal propertry call with with potential bidder
6/28/2019   0.50   Asset Sales              Internal discussion with J. Brownstien regarding case status / sale process
 7/1/2019   0.50   Case Administration      call with G Rabin, M. Bauer re: Alexion APA
 7/2/2019   6.00   Asset Sales              Call to start notice of sale process, outreach to bona fide bidders (n=29),
 7/3/2019   6.00   Asset Sales              Call with Sun Pharm, attend to follow-ups from outreach, additional outreach, call with iCO and counsel
 7/5/2019   3.00   Asset Sales              7/5 - 3 hrs, additional outreach, follow-ups from outreach, response to Sun Pharma questions
 7/7/2019   1.00   Asset Sales              Follow-up phone calls with potential bidders, scheduling calls
 7/8/2019   1.00   Case Administration      7/8 - 1 hr, call with G. Rabin re: process, Pearl Cohen
 7/9/2019   1.00   Asset Sales              Follow-up phone calls with potential bidders, answer dilignece questions
 7/9/2019   0.50   Case Administration      Call with G. Rabin, review UST comments
7/10/2019   1.00   Asset Sales              Call with AbbVie re: diligence questions
7/10/2019   1.00   Case Administration      call to discuss bid procedure dates, iCO discussion
7/11/2019   1.00   Asset Sales              Follow-up calls and answer diligence questions
7/11/2019   0.50   Case Administration      iCO Call
7/12/2019   2.00   Asset Sales              call with Alexion clarify ocular not part of the Immune process, update marketing list
7/12/2019   1.00   Case Administration      call with M. Bauer, call with iCO, call with J. Brownstein iCO and seperation of ocular
7/13/2019   0.50   Case Administration      work on the certificate of service memo
7/16/2019   0.50   Case Administration      call with M. Bauer, G. Rabin, J. Brownstein
7/16/2019   1.00   Asset Sales              Draft diligence responses to Sebela
7/17/2019   4.00   Asset Sales              Prepare draft email, send updated bid procedures, call key bidders
7/18/2019   4.00   Asset Sales              Call with Sun, travel to, and conduct of, Alexion and iCO meeting
7/19/2019   0.50   Case Administration      Call with G. Rabin
7/20/2019   0.50   Case Administration      Call with G. Rabin re: bid procedures
7/22/2019   2.00   Asset Sales              Calls with Elizabeth John re: Manufacutring, call with G. Rabin, FUP w/Alexion re: manufacturing matters
7/23/2019   1.00   Asset Sales              Attend to outreach, answer diligence questions from Sun Pharma
7/24/2019   1.00   Asset Sales              Call with G. Rabin, review and comment on Pierre Fabre CDA
7/25/2019   1.00   Asset Sales              Review and respond to AbbVie diligence questions
7/26/2019   1.00   Asset Sales              call with Fortress
7/26/2019   1.00   Case Administration      Review certificate of service, call with G. Rabin, J. Brownstein
7/27/2019   1.00   Asset Sales              review/edit CDA with Pierre Fabre
7/27/2019   0.50   Case Administration      Edit certificant of service
7/28/2019   0.50   Asset Sales              Add Pierre Fabre team to dataroom
7/29/2019   1.00   Asset Sales              Follow-up with Sun and Pierre Fabre
7/30/2019   2.00   Asset Sales              Prep and call with Alexion CMC team, FUP with Elisabeth John re: CMC matters, respond to Sebela questions
7/30/2019   0.50   Case Administration      call with J. Brownstein and G. Rabin
7/31/2019   2.00   Asset Sales              Review and edit diligence response to Pierre Fabre - manufacturing, clincia/regulatory and non-clinical, Address CMC questions from Alexion
 8/1/2019   2.00   Asset Sales              FUP with Fortress re: Dataroom, review/comment on Pierre Fabre questions
 8/2/2019   1.00   Case Administration      Call with Susan Koppy and attend to additional Pierre Fabre questions
 8/5/2019   1.00   Asset Sales              call with Fortress and edit Pierre Fabre responses
 8/6/2019   1.00   Asset Sales              Follow-up with potential bidders
 8/6/2019   0.50   Case Administration       prep for call with Call with UCC advisors / committee counsel
 8/7/2019   0.50   Case Administration      prep docket and call with UCC advisors/committee counsel
 8/7/2019   0.50   Asset Sales              Follow-up with Alexion
 8/8/2019   1.00   Case Administration      Call with UCC advisor/committe consel
 8/8/2019   1.00   Asset Sales              Follow-ups with potential bidders
 8/9/2019   1.00   Asset Sales              Follow-up with potential bidders
8/10/2019   0.50   Asset Sales              review CDA with ChemoMab
8/11/2019   2.00   Asset Sales              drafting/editing responses to Pierre Fabre,
8/12/2019   2.00   Asset Sales              Call with Pierre Fabre and response to dilgence questions, response to Fortress Bio
8/13/2019   2.00   Asset Sales              Call with Alexion, follow-up on Pierre Fabre diligence questions/APA, Fortress Bio questions
8/14/2019   2.00   Asset Sales              Call with iCO, call with G Rabin and D Tepper, response to Fortress questions, attend to docket
8/15/2019   1.00   Case Administration      8/15 - 3 hr - prep for committee call, call with Teneo
8/15/2019   2.00   Asset Sales              draft responses to Fortress and follow-up with KOLs
8/16/2019   0.50   Asset Sales              Call with Fortress
8/19/2019   0.50   Asset Sales              Call with Alexion
8/20/2019   1.00   Asset Sales              Alexion call, call with G Rabin, draft response to Fortress
8/21/2019   1.00   Asset Sales              Coordinate CMC diligence for Fortress and response to budget
8/22/2019   1.50   Asset Sales              Response to Dompe questions, calls with G. Rabin,
8/22/2019   1.00   Case Administration      prep for UCC advisor/committe's counsel call, attend to docket
8/23/2019   0.50   Asset Sales              Review Dompe CDA
8/23/2019   0.50   Case Administration      Calls with G Rabin and J Brownstein re: bid procedures, docket
8/24/2019   0.50   Asset Sales              Attend to Dompe CDA
8/26/2019   1.00   Asset Sales              Response to Fortress questions, attend to Dompe CDA
8/26/2019   0.50   Case Administration      Calls with G Rabin and J Brownstien re: docket and bidders, iCO
8/27/2019   0.50   Asset Sales              calls with G Rabin re: Alexion, Fortress, iCO
8/28/2019   1.00   Asset Sales              Call with Aexion, calls with G. Rabin
8/29/2019   1.00   Asset Sales              Follow-up with potential bidders
8/29/2019   1.00   Case Administration      prep for UCC advisor/committe's counsel call, attend to docket
 9/3/2019   1.00   Asset Sales              Call with Fortress, call with G. Rabin,
 9/4/2019   1.00   Asset Sales              Call with M. Bauer, follow-up with bidders, call with Alexion
 9/5/2019   1.00   Asset Sales              Response to ChemoMab and Fortress email rsponse, FUP with other bidders
 9/5/2019   1.00   Case Administration      prep and conduct for UCC advisor/committe's counsel
 9/6/2019   1.00   Asset Sales              calls with Alexion and Fortress, email response to Fortress re: bid structure, G. Rabin
 9/7/2019   1.00   Asset Sales              emails with Fortress - Dr. Specher and CMC team
 9/8/2019   1.00   Asset Sales              calls with M. Bauer and G. Rabin re: Fortress bid
     Case 19-13273-VFP                        Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                                                                                  Desc Main
                                                     Document    Page 19 of 29

    9/9/2019     1.00   Asset Sales              call with Pierre Fabre, FUPs with other bidders and Fortress
    9/9/2019     0.50   Case Administration      Call with G. Rabin re: bid procedures and Fortress structure
   9/10/2019     1.00   Case Administration      Response to Teneo email, call with UCC advisors/committee counsel, call with G. Rabin
   9/11/2019     1.00   Asset Sales              Call with Dompe, call with Fortress and J. Brownstien, review CMC information
   9/12/2019     1.00   Asset Sales              Response to potential bidders, Dompe, Sun, Fortress, Amgen, Sebela, UCB
   9/15/2019     0.50   Case Administration      call with M. Bauer and G. Rabin
   9/16/2019     3.00   Asset Sales              outreach potential bidders with new bid procedures dates
   9/16/2019     1.00   Case Administration      calls with G. Rabin and Teneo
   9/17/2019     1.50   Asset Sales              outreach potential bidders, call with Andrew Serafin at Harmony Bio
   9/17/2019     0.50   Case Administration      call with G. Rabin and M. Bauer re: outreach updated and other matters, including iCO
   9/18/2019     2.00   Asset Sales              Calls with T. Oliver at Paragon, G. Rabin, J. Brownstien, outreach to buyers, response to diligenc questions
   9/19/2019     3.00   Asset Sales              Outrearch with new bid dates, FUP calls with high-priority potential bidders, review CMC information, call w/ G. Rabin and J. Brownstein
   9/20/2019     2.00   Asset Sales              FUP calls with high-priority bidders, call with G. Rabin re: STC Biologics
   9/22/2019     1.00   Case Administration      work on docket, work on summary for Isreali Trustee
   9/22/2019     2.00   Asset Sales              FUP contact with potential bidders, review edit STC Biologics info
   9/23/2019     1.00   Case Administration       prep and conduct of call with Israeli trustee
   9/24/2019     1.00   Asset Sales              FUP calls and emails with potential bidders,review edit STC presentation
   9/25/2019     1.50   Asset Sales              FUP call with Merck, TerSera
   9/25/2019     0.50   Case Administration      updated docket and calls with G. Rabin and M. Bauer
   9/26/2019     1.50   Asset Sales              FUP with potential bidders, review UC data
   9/26/2019     0.50   Case Administration      prep for UCC advisor/ committee counsel call,
   9/27/2019     2.00   Asset Sales              FUP calls to potential bidders, call with Alexion
   9/28/2019     0.50   Asset Sales              FUP with 6 Dimenion re: teleconfernce
   9/30/2019     0.50   Case Administration      call with G. Rabin
   10/1/2019     1.00   Asset Sales              FUP with 6 Dimension fund and Trevi
   10/2/2019     1.00   Asset Sales              call with G. Rabin and reponse to diligence questions from Paragon Biosciences
   10/3/2019     0.50   Asset Sales              FUP with bidders
   10/4/2019     1.00   Case Administration      updating docket, call with G. Rabin, call withM. Bauer and call with UCC advisors
   10/4/2019     1.00   Asset Sales              call with Alexion
   10/7/2019     0.50   Case Administration      Call with G. Rabin
   10/7/2019     0.50   Asset Sales              Response to Recordati
  10/15/2019     1.00   Asset Sales              Call with Fortress, call with Alexion
  10/15/2019     2.00   Case Administration      call with G. Rabin, J. Brownstein, prepare for hearing
  10/16/2019     5.00   Travel Time              travel to hearing
  10/17/2019     8.00   Case Administration      prepare for hearing, attend hearing, travel from hearing,
  10/21/2019     0.50   Asset Sales              call with M. Bauer, Alexion call to discuss Ltd equity
  10/22/2019     0.50   Asset Sales              call with G. Rabin re: Ltd equity
  10/23/2019     0.50   Asset Sales              call with G. Rabin re: Ltd equity


Total Hours    277.50
 Case 19-13273-VFP                          Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                                                                            Desc Main
                                                   Document    Page 20 of 29

                                                                     Jonathan Brownstein
Date        Time               Category                                                                       Description

2/19/2018          2.50     Firm Retention       Drafting of revised engagement letter and internal discussions re: same
2/20/2018          0.50     Firm Retention       Drafting of revised engagement letter and internal discussions re: same
2/20/2018          1.00   Creditor Interaction   Call with Company and counsel regarding creditor responses, case strategy
2/20/2018          4.00     Firm Retention       Drafting of retention application
2/25/2018          1.00        Asset Sales       Review of draft term sheet from prospective purchaser
2/25/2018          0.50   Case Administration    Call with Mo Bauer and Eben Perison regarding general case update and dynamics
2/25/2018          0.50        Asset Sales       Call with potential purchaser
2/25/2018          1.00        Asset Sales       Review of draft APA from prospective purchaser
2/27/2018          0.50      DIP Financing       Review of draft DIP motion
2/27/2018          1.00     Firm Retention       Call with Norris McLaughlin / drafting of language re: retention filing
2/27/2018          0.25    First Day Motions     Review of draft language for incorporation in first day motions
2/27/2018          0.25   Creditor Interaction   Review of emails regarding creditor discussion updates
2/27/2018          0.50   Creditor Interaction   Review of Discover motion for relief from stay
2/28/2018          0.50   Case Administration    Update call with Norris McLaughlin, Gary Rabin and Tony Fiorion re: case status
2/28/2018          0.50   Case Administration    Review of email / discussions regarding case updates

 3/1/2019          0.50       Asset Sales        Review of draft APA from prospective purchaser
 3/1/2019          0.50       Asset Sales        Call with J. Davis on potential purchasers / sale process
 3/4/2019          0.50     Firm Retention       Internal call re: engagement letter comments
 3/4/2019          1.00     Firm Retention       Review of Armory's draft retention papers
 3/4/2019          0.50       Asset Sales        Call with potential purchaser
 3/4/2019          0.50       Asset Sales        Call with Debtors' professionals to discuss potential purchaser terms sheet
 3/5/2019          0.50   Case Administration    Review of email updates on case status and workstreams
 3/5/2019          1.00     Firm Retention       Review of Armory's draft retention papers, calls to discuss
 3/6/2019          0.50     Firm Retention       Review of Armory's draft retention papers, calls to discuss
 3/6/2019          0.50   Case Administration    Call with Mo Bauer and Eben Perison regarding general case update and dynamics
 3/8/2019          0.50     Firm Retention       Review of US Trustee comments to retention application and discuss internally
3/11/2019          0.50     Firm Retention       Internal call with J. Davis to discuss case update and retention related questions from US Trustee
3/11/2019          0.50   Case Administration    Call with Company and counsel regarding creditor responses, case strategy
3/12/2019          0.50     Firm Retention       Call with Mo Bauer regarding retention application / US Trustee questions
3/14/2019          1.00     Firm Retention       Call with Mo Bauer regarding retention application / US Trustee questions / review of retention order
3/15/2019          0.50       Asset Sales        Internal discussion with J. Davis and E. Perison re: update on Celplene sale process
3/16/2019          0.50   Case Administration    Internal discussion with J. Davis re: case updates / developments, Armory retention
3/17/2019          0.50     Firm Retention       Review of draft revised Armory retention order, response to M. Bauer
3/17/2019          0.50       Asset Sales        Internal discussion with J. Davis / review of pre-petition sale process
3/18/2019          1.00       Asset Sales        Internal discussion with J. Davis / review of pre-petition sale process
3/18/2019          0.50   Case Administration    Internal discussion with J. Davis re: case updates / developments, Armory retention
3/25/2019          0.50   Case Administration    Internal call with J. Davis re: case status, Armory retention
3/25/2019          0.50     Firm Retention       Call with Mo Bauer re: Armory retention, review of US Trustee comments to Armory's retention order
3/25/2019          0.50   Case Administration    Review of court filings
3/25/2019          0.50     Firm Retention       Call with UCC counsel re: Armory retention
3/25/2019          0.50     Firm Retention       Internal call with E. Perison and J. Davis re: Armory retention
3/26/2019          0.50     Firm Retention       Internal call with J. Davis re: case status, Armory retention
3/26/2019          0.50     Firm Retention       Call with UCC counsel re: Armory retention

 4/1/2019          0.50   Case Administration    Call w. Cather Corey re: general case update
 4/1/2019          0.50   Case Administration    Call w. G. Rabin re: general case update / strategy
 4/1/2019          0.50       Asset Sales        Call with potential bidder re: process update
 4/2/2019          0.50   Case Administration    Call w. Mo Bauer re: retention, internal discussion re: case update and retention
 4/3/2019          1.00   Case Administration    Call w. G. Rabin re: general case update / strategy
 4/3/2019          0.50       Asset Sales        Review of confidentiality agreement, discussions w. M. Bauer and J. Davis regarding sale process, retention issues
 4/3/2019          0.50     Firm Retention       Retention, review of revised draft retention order, internal discussions
 4/4/2019          0.50     Firm Retention       Retention, review of revised draft retention order, internal discussions, mark-up of revised draft retention order
 4/4/2019          0.50     Firm Retention       Internal discussions regarding retention and case status
 4/5/2019          0.50       Asset Sales        Call w. G. Rabin, J Davis w. potential bidder


4/23/2019          0.50     Firm Retention       Retention related issues regarding US trustee comments
4/24/2019          0.50     Firm Retention       Call w. Mo Bauer re: case status, retention issues
4/24/2019          0.50   Case Administration    Call w. G. Rabin, J. Davis and Norris McLaughlin - case strategy, creditor discussions
4/30/2019          1.00   Case Administration    Call w. G. Rabin, J. Davis and Norris McLaughlin - case strategy, creditor discussions




 5/3/2019          1.00       Asset Sales        Call w. G. Rabin, J. Davis and Norris McLaughlin - case strategy, sale process discussions
 5/4/2019          0.50       Asset Sales        Review of email communications and overview teaser
 5/6/2019          0.50       Asset Sales        Discussion with potential bidder
 5/6/2019          1.00       Asset Sales        Review and editing of teaser
 5/8/2019          2.00   Creditor Interaction   Preparation of materials relating to sale process for UCC meeting
5/10/2019          6.00   Creditor Interaction   Preparation of materials relating to sale process for UCC meeting
5/12/2019          1.00   Creditor Interaction   Preparation of materials relating to sale process for UCC meeting
5/13/2019          1.50   Creditor Interaction   Meeting with J. Davis in advance of meeting with Debtors Counsel, UCC Counsel and Isreali Trustee re: sale process
5/13/2019          5.00   Creditor Interaction   Meeting with Debtors Counsel, UCC Counsel and Isreali Trustee re: sale process
5/14/2019          0.50       Asset Sales        Review of draft term sheet for stalking horse bid
5/14/2019          0.50       Asset Sales        Discussion with G. Rabin, M. Bauer, M. Pena, J. Davis and J. Hogoboom re: stalking horse bid term sheet
5/14/2019          0.50       Asset Sales        Discussions with J. Davis re: sale process / potential stalking horse bid
5/22/2019          0.25       Asset Sales        Discussion with G. Rabin, M. Bauer, M. Pena, J. Davis and J. Hogoboom re: stalking horse bid term sheet
5/22/2019          0.50       Asset Sales        Discussion with potential bidder and respective counsel
5/24/2019          0.50       Asset Sales        Review of draft term sheet for stalking horse bid
5/28/2019          1.00       Asset Sales        Review of draft term sheet for stalking horse bid, discussion with Norris McLaughlin, J. Davis and G. Rabin regarding same
5/29/2019          1.00       Asset Sales        Review of draft term sheet for stalking horse bid, discussion with Norris McLaughlin, J. Davis and G. Rabin regarding same

 6/4/2019          1.00       Asset Sales        Review of / comment on draft Stalking Horse APA
 6/8/2019          0.50       Asset Sales        Review of comments to draft Stalking Horse APA
 6/9/2019          0.50       Asset Sales        Review of comments to draft Stalking Horse APA
6/10/2019          1.00       Asset Sales        Call with prospective purchaser and respective counsels on draft APA.
     Case 19-13273-VFP                   Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                                                                        Desc Main
                                                Document    Page 21 of 29

   6/11/2019    1.00       Asset Sales        Review of draft filings for stalking horse approval / bide procedures
   6/13/2019    0.50       Asset Sales        Review of comments to draft Stalking Horse APA
   6/14/2019    0.50       Asset Sales        Review of comments to draft Stalking Horse APA
   6/16/2019    0.50       Asset Sales        Review of comments to draft Stalking Horse APA
   6/18/2019    0.50       Asset Sales        Review of comments to draft Stalking Horse APA
   6/19/2019    0.50       Asset Sales        Review of comments to draft Stalking Horse APA
   6/20/2019    1.00       Asset Sales        Review of / comment on draft Stalking Horse APA
   6/21/2019    1.00   Creditor Interaction   Conference call with Debtors Counse and UCC Counsel re: historical development of Anti-Eotaxin-1 Assets
   6/25/2019    0.50       Asset Sales        Review of docket
   6/27/2019    1.00       Asset Sales        Review and discussions of draft filings for stalking horse approval / bid procedures
   6/28/2019    0.50       Asset Sales        Internal discussion with J. Davis regarding case status / sale process

    7/2/2019    0.50       Asset Sales        Drafting of communication / discussions with Norris McLaughlin and Gary Rabin in connection with potential bidder outreach
    7/3/2019    0.50       Asset Sales        Call with Alexion and iCo regarding license agreement
    7/3/2019    0.50       Asset Sales        Call with prospective bidder                                           Sunpharma
    7/9/2019    0.50       Asset Sales        Review of docket
    7/9/2019    0.50       Asset Sales        Internal discussions regarding sale process
   7/10/2019    1.00       Asset Sales        Discussions with G. Rabin, M. Bauer, M. Pena, J. Davis re: sale motion
   7/11/2019    0.50       Asset Sales        Call regarding potential license issues
   7/12/2019    0.50       Asset Sales        Call regarding potential license issues
   7/12/2019    0.50       Asset Sales        Review of potential bidder diligencen requests
   7/12/2019    0.50       Asset Sales        Internal discussions regarding sale process / review of certification
   7/15/2019    0.50       Asset Sales        Review of discussions re: bid procedure changes
   7/25/2019    0.50       Asset Sales        Internal discussions regarding sale process
   7/26/2019    0.50       Asset Sales        Call with prospective bidder
   7/29/2019    0.50       Asset Sales        Internal discussions regarding sale process

    8/8/2019    1.00       Asset Sales        Call with UCC advisors re: sale process
   8/12/2019    0.50       Asset Sales        Call with prospective bidder
   8/14/2019    0.50       Asset Sales        Internal call with J. Davis re: sale process
   8/15/2019    0.50       Asset Sales        Call with Teneo re: sales process overview
   8/15/2019    0.50       Asset Sales        Call with UCC advisors re: sale process
   8/29/2019    0.50       Asset Sales        Call with UCC advisors re: sale process
    9/5/2019    1.00       Asset Sales        Call with UCC advisors re: sale process
    9/9/2019    0.50       Asset Sales        Call with J. Davis re: sale process
   9/10/2019    0.50       Asset Sales        Call with J. Davis and G. Rabin re: sale process
   9/10/2019    0.50       Asset Sales        Call with UCC advisors re: sale process

   9/20/2019    0.50       Asset Sales        Call w. J. Davis re: process and case updates

   9/23/2019    0.25       Asset Sales        Call w. Israeli Co-Trustee

   10/4/2019    0.50       Asset Sales        Call w. J. Davis re: process and case updates
   10/4/2019    0.50       Asset Sales        Call with UCC advisors re: sale process
   10/8/2019    0.50       Asset Sales        Call with UCC advisors re: sale process
  10/14/2019    0.50       Asset Sales        Call with UCC advisors re: sale process
  10/14/2019    0.50       Asset Sales        Call with UCC advisors re: sale process
  10/14/2019    0.25       Asset Sales        Call w. J. Davis re: process and case updates
  10/15/2019    2.00       Asset Sales        Call w. J. Davis re: process and case updates, call with prospective purchaser


Total Hours    91.25
   Case 19-13273-VFP               Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                                       Desc Main
                                          Document    Page 22 of 29


                                                     Jonathan Brownstein
    Date        Time                   Category                                              Description

   2/19/2018           0.50   Firm Retention         Drafting of revised engagement letter and internal discussions re: same
   2/20/2018           1.00   Firm Retention         Drafting of revised engagement letter and internal discussions re: same
   2/20/2018           1.00   Creditor Interaction   Call with Company and counsel regarding creditor responses, case strategy

     3/5/2019          2.00   Firm Retention         Review of Armory's draft retention papers, calls to discuss
     3/6/2019          0.50   Case Administration    Call with Mo Bauer and J. Brownstein regarding general case update and dynamics

   3/25/2019           0.50   Firm Retention         Internal call with J. Brownstein and J. Davis re: Armory retention
   3/25/2019           0.50   Firm Retention         Review of UCC comments to Armory retention
   3/26/2019           0.50   Firm Retention         Internal call with J. Davis re: case status, Armory retention


Total Hours            6.50
Case 19-13273-VFP   Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40   Desc Main
                           Document    Page 23 of 29




                      Exhibit D
Case 19-13273-VFP         Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40     Desc Main
                                 Document    Page 24 of 29



         Date                  Armory Professional        Description        Cost
      12-May-19                  Jefferson Davis     Hotel                    $289.23
      12-May-19                  Jefferson Davis     Amtrak                       $340
      12-May-19                  Jefferson Davis     Uber                      $15.69
      13-May-19                  Jefferson Davis     Food                      $14.70
      13-May-19                  Jefferson Davis     Parking                   $30.00

      16-Oct-19                   Jefferson Davis    Hotel                    $378.75
      16-Oct-19                Jonathan Brownstein   NJ Transit                $10.50
      16-Oct-19                   Jefferson Davis    Amtrak                   $463.00
      16-Oct-19                   Jefferson Davis    Parking                   $30.00
2/17/19 - 10/ 131 /2019            Pacer Charges     Research           $      189.50

                                                     Total                   $1,761.37
Case 19-13273-VFP   Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40   Desc Main
                           Document    Page 25 of 29




                      Exhibit E
Case 19-13273-VFP            Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                           Desc Main
                                    Document    Page 26 of 29



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-1(b)

   NORRIS McLAUGHLIN, P.A.
   Morris S. Bauer, Esq.
   Allison J. Arotsky, Esq.
   400 Crossing Boulevard, 8th Floor
   P.O. Box 5933
   Bridgewater, New Jersey 08807
   (908) 722-0700
   msbauer@norris-law.com
   aarotsky@norris-law.com
   Counsel for the Debtors
                                                                   Case No.:            19-13273 (VFP)
   In Re:
                                                                   Judge:               Hon. Vincent F. Papalia
   IMMUNE PHARMACEUTICALS INC., et al.,
                                                                   Chapter:             7
                                            Debtors.1



                            CERTIFICATION OF EBEN PAUL PERISON

         EBEN PAUL PERISON, of full age, certifies as follows:

         1.       I am Chief Executive Officer and Senior Managing Director at Armory Securities,

 LLC, investment bankers to the Debtors (“Armory”) in the above-captioned matter, and submit

 this Affidavit in connection with the Application of Armory for final interim fee allowances for

 services rendered to the Debtors during the period from February 17, 2019 through and including

 February 29, 2020.

         2.       In accordance with Title 18 U.S.C. §155 and the rules of this Court, neither I nor

 any member or associate of Armory has entered into any agreement, written or oral, expressed or

 implied, with the Debtors, any creditor, or any other party in interest, or any attorney of such


 1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).
Case 19-13273-VFP        Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40            Desc Main
                                Document    Page 27 of 29



 person, for the purpose of fixing the amount of any of the fees or any other compensation to be

 allowed out of or paid from the assets of the Debtors.

        3.      In accordance with §504 the Bankruptcy Code, no agreement or understanding

 exists between me, Armory or any member or associate thereof, on the one hand, and any other

 person, on the other hand, for the division of such compensation as my firm may receive from

 the Court herein, nor will any division of fees prohibited by §504 of the Bankruptcy Code be

 made by me, or any partner or associate of Armory.



                                                           /s/Eben Paul Perison
                                                           EBEN PAUL PERISON

 Date: May 19, 2020




                                                 2
Case 19-13273-VFP            Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                           Desc Main
                                    Document    Page 28 of 29



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1(b)

     NORRIS McLAUGHLIN, P.A.
     Morris S. Bauer, Esq.
     Allison J. Arotsky, Esq.
     400 Crossing Boulevard, 8th Floor
     P.O. Box 5933
     Bridgewater, New Jersey 08807
     (908) 722-0700
     msbauer@norris-law.com
     aarotsky@norris-law.com
     Counsel for the Debtors
                                                                   Case No.:            19-13273 (VFP)
     In Re:
                                                                   Judge:               Hon. Vincent F. Papalia
     IMMUNE PHARMACEUTICALS INC., et al.,
                                                                   Chapter:             7
                                            Debtors.1




                       ORDER GRANTING FINAL ALLOWANCES
                 PURSUANT TO SECTION 330 OF THE BANKRUPTCY CODE
                           RE: ARMORY SECURITIES, LLC

          The relief set forth on the following page, numbered two (2) is hereby

          ORDERED




 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).
Case 19-13273-VFP         Doc 466 Filed 05/20/20 Entered 05/20/20 13:47:40                   Desc Main
                                 Document    Page 29 of 29



 (Page 2)
 Debtors:               Immune Pharmaceutical, Inc., et al.
 Case No.               19-13273(VFP)
 Caption of Order:      Order Granting Final Allowances Pursuant to Section 330 of the
                        Bankruptcy Code Re: Armory Securities, LLC


        AND NOW, the Court finds that the person named below filed an Application for

 Allowances (the “Application”), adequate notice and opportunity for hearing was given to

 creditors and other parties in interest as required;

        IT IS ORDERED, that compensation and expenses are allowed as follows:

 APPLICANTS                                     COMMISSION/FEES                          EXPENSES

 Armory Securities, LLC                                 $418,571.43                      $1,761.37
 Investment Bankers to the Debtors
